   A settlement of as much as^$6.24 Billion
  and not iess than $5.54 Biiiion wiii provide
            payments to merchants that accepted
                   Visa and Mastercard since 2004.
                       Si desea leer este aviso en espanol, lldmenos o visite nuestro sitio web
                                 aAl&ia ^I^M^APiU nil HAI-Ol^e                          ^^A\9.
              Bidoc thong bdo nay bang tieng Viet, xin goi hoac vieng trang mang cua chung toi
Ann Toro, HTo6bi npoMmaib 3to coo6iMeHMe Ha pyccKOM nabiKe, noaaoHMTe nawi m;im nocexHTe naui Be6-caMT
  www-PaymentCardSettlement-com • 1-800-625-^44
                                         6Sei-£600£ VOSSO'HS'aOK
                                   era           sso'ao'aoN s 9m
                                          S1H3H/A QNV S3^IX HOV
   Ksaeid
                                              eiZZStrSfrloeZ-i'
     aOUdO NAHMOOUa
    * R03 H Nnr *
      xN'oa iunoo loiuisia sn
            aoiddo s.>iaaio nj
                      'luauiap^as uojioe ssep e inoqe aopoN
   zdQZ'ON iiiAjaad
     yo 'puBiUOd
         aivd                                                                          0Z£Z-20ZL6 >IO pu^IMOd
     aovisod s'n
   niwj ssvio-isaid                                                                               oesz xoa od
      QBiaosadd
                                                                   JU9UI3PJ3S 33d 3SUBljDJ3JUI pJiB3 JUaUlABJ
  Case 1:05-md-01720-MKB-JO Document 7493 Filed 06/14/19 Page 1 of 2 PageID #: 111155
Case 1:05-md-01720-MKB-JO Document 7493 Filed 06/14/19 Page 2 of 2 PageID #: 111156



    Your S'tatemeht of Objections must contain the following information:

    UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK

    In re Payment Card Interchange Fee and : No. OS-MD-01720(MKB)(JO) Merchant Discount Antitrust
    Litigation :                                                   :Statement of Objections(Ace tires And
    Wheels)is a member of the Rule 23(b)(3) Settlement Class in the case called In re Payment Card
    Interchange Fee and Merchant Discount Antitrust Litigation.(Ace tires And Wheels) is a Class member
    because

    Business Name: Ace tires And Wheels

    Address: 5945 S Norcross tucker Rd

            Norcross Ga 30093

    How long you have accepted Visa or Mastercard cards:

    20 Years from today.

    (Ace tires And Wheels) objects to the settlement in this lawsuit.

    It objects to (list what part(s) of the Settlement you disagree with,

    The cash settlement, Allocation Plan, notice procedures, other features.)

    e.g. the cash settlement. Allocation Plan, notice procedures, other features.)

    [Note that you may also object to any requests for attorneys'fees and expenses, or service awards for
    the named Rule 23(b)(3) Class Plaintiffs, as part of the same objection].

    Yes, I want to object to paying attorneys'fees, and Expenses or service awards.

     My reasons for objecting are: The laws and evidence that support each of my objections are: My
    personal information is:

    Name (first, middle, last): David Adams

    Address: 2828 Browns Bridge Road

            Buford Ga 30519

    Phone No.:678-971-1420

    The contact information for my lawyer (if any) is: None



    Merchant Fees for All Three Locations:

    Merchant Id (Buford): 8026771546

    Merchant Id (Gainesville): 8029129130

    Merchant Id (Norcross): 8026771538
